Judgment, Supreme Court, New York County (Bernard J. Fried, J), rendered March 21, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the fifth degree and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence established that after the undercover officer approached the codefendant and placed an order for drugs, the codefendant relayed that order to defendant, who left the scene and returned with a quantity of drugs that the codefendant then sold to the officer. Concur—Buckley, P.J., Lerner, Friedman, Sweeny and Catterson, JJ.